Citation Nr: 0213782	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  98-13 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective prior to July 30, 1997 for 
the award of service connection for chondromalacia patella 
with degenerative changes of the right knee.

2.  Entitlement to an effective prior to July 30, 1997 for 
the award of service connection for chondromalacia patella 
status post patellar tendon realignment with degenerative 
changes of the left knee.


REPRESENTATION

Veteran represented by:	Lisa A Lee, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
October 1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which granted service connection for 
chondromalacia patella with degenerative changes for both the 
right and left knees effective from July 30, 1997.  The 
veteran also appealed a rating decision in which the RO 
determined that the November 25, 1977 rating decision denying 
service connection for bilateral knee disorders did not 
constitute clear and unmistakable error (CUE).

The Board issued a November 1999 decision that denied 
entitlement to an effective date prior to July 30, 1997 for 
the awards of service connection for disabilities of the 
knees and denied the claim for CUE in the November 1977 
rating decision.  

The veteran appealed the case to the U.S. Court of Appeals 
for Veterans Claims (CAVC).  The parties filed a joint motion 
for remand with respect to the issues of earlier effective 
date for the awards of service connection.  The veteran and 
his representative agreed to waive consideration of the CUE 
issue if CAVC accepted the joint motion.  In an April 2001 
order, CAVC granted the joint motion for remand, vacating the 
part of the Board's decision pertaining to the effective date 
of the awards of service connection for the chondromalacia 
patella with degenerative changes of the right and left 
knees.


FINDINGS OF FACT

1. The veteran submitted a claim for service connection for 
residual of recurrent dislocation patella with moderate 
chondromalacia condition in November 1977.

2.  In a November 1977 rating decision, the RO denied service 
connection for bilateral knee condition.  The veteran was 
advised of his procedural and appellate rights in a December 
1977 notification letter.  The veteran did not appeal.

3.  In December 1980, the veteran submitted a claim for 
service connection for injuries to both knees.

4.  In a January 1981 letter, the RO advised the veteran that 
it had previously denied his bilateral knee claim and that 
new and material evidence was necessary to reopen his claim.  
The RO requested that, to reopen his claim, the veteran 
submit evidence showing that his knee disorder was incurred 
or aggravated in service, such as medical evidence from 
physicians or statements from friends.

5.  In March 1981, the veteran submitted copies of his 
service medical records with a statement that the 
disabilities of his knees were aggravated by service.  

6.  In an April 1981 letter, the RO advised that veteran that 
service connection had previously been denied and the 
evidence submitted by the veteran in March 1981 was already 
of record and not new and material.  The RO requested that 
the veteran submit evidence showing that his knee disorder 
was incurred or aggravated in service, such as medical 
evidence from physicians or statements from friends, in order 
to reopen his claim.

7.  In June 1982, the veteran attempted to reopen his claim 
for service connection for bilateral knee disability.  

8.  In a July 1982 letter, the RO advised that veteran that 
service connection had previously been denied and the veteran 
had not submitted new and material evidence to reopen his 
claim.  The veteran did not reply to that RO request within 
one year.

9.  The veteran again attempted to reopen his claim for 
service connection for bilateral knee disorders by submitting 
new evidence in April 1996.

10.  In a July 1996 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
his claim for service connection, and so notifed the veteran 
in August 1996.  The veteran filed a notice of disagreement 
in December 1996, and the RO issued a statement of the case 
in January 1997.

11.  In a July 30, 1997 statement, the veteran withdrew his 
appeal as to his claim for new and material evidence to 
reopen his claim for service connection for bilateral knee 
disorders.

12.  The veteran submitted a claim for service connection for 
bilateral knee disorders based on aggravation on July 30, 
1997, and based on evidence of record at that time and 
evidence submitted thereafter, the RO granted service 
connection for disorders of the left and right knees by a May 
1998 rating decision.


CONCLUSION OF LAW

1.  The RO's November 1977 rating decision is final.  38 
U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104, 
20.302, 20. 1103 (2001).

2.  The veteran's December 1980, March 1981, and June 1982 
claims for service connection for bilateral knee disorders 
were abandoned.  38 U.S.C. § 3003 (1980); 38 C.F.R. §§ 3.109, 
3.158(a) (1980).

3.  The RO's July 1996 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104, 20.302, 
20. 1103 (2001).

4.  An effective date prior to July 30, 1997 for the award of 
service connection for chondromalacia patella with 
degenerative changes of the right knee and chondromalacia 
status post patellar tendon realignment with degenerative 
changes of the left knee is not warranted.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110(a) (West 1991 & Supp. 2002); 38 
C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Effective date

The veteran and his attorney contend that the veteran is 
entitled to an effective date prior to July 30, 1997 for the 
awards of service connection for his right and left knee 
disabilities.  Specifically, the veteran's attorney argues 
that the veteran reopened his claim for service connection 
for his bilateral knee disabilities in December 1980; that in 
March 1981 he submitted a notice of disagreement to a January 
1981 RO letter; and that, therefore, the December 1980 claim 
remains open.

In this case, there is not only a final, unappealed decision 
RO in 1977, but the veteran also - subsequent to the 
allegedly still-open claim filed in 1980 - withdrew his 
appeal and reopened his claim as to the issues in question in 
July 1997.  For the reasons discussed below, the Board 
concludes that there is no basis upon which to assign an 
effective date for the award of service connection for these 
knee disabilities earlier than the date of the reopened claim 
in July 1997.

The applicable law and regulations state that unless 
specifically provided otherwise, the effective date of an 
award based a claim to reopen after final adjudication shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore.  
38 U.S.C.A. § 5110(a).  The regulation provides that the 
effective date of an award of direct service connection is 
the day following separation from service or date entitlement 
arose if the claim is received within 1 year after separation 
from service; otherwise, the date is the date of receipt of 
the claim or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400.  The regulations also provide that for new 
and material evidence received after a final disallowance, 
the effective date will be the date of receipt of the new 
claim or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(q), (r).

Here, the veteran separated from active duty in October 1977.  
He filed a claim for service connection for his knee 
disabilities in November 1977.  The RO denied service 
connection in a November 1977 rating decision and notified 
the veteran of this decision and of his procedural and 
appellate rights in a December 1977 letter.  The veteran did 
not file a notice of disagreement within 1 year of the 
December 1977 notification.  Therefore, that decision is 
final. 38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20. 1103 (2001).

In December 1980, the veteran attempted to reopen his claim 
for service connection for bilateral knee disabilities by 
filing a VA form 21-526, Veteran's Application for 
Compensation or Pension.  

The RO, in a letter dated January 29, 1981, advised the 
veteran that his claim for service connection for bilateral 
knee disabilities had been denied in 1977 and that he needed 
to submit new and material evidence to reopen his claim.  He 
was advised that new and material evidence should show that 
the knee disabilities were incurred or aggravated in service 
and should consist of medical statements or records from 
physician's relating his knee disorder to service and/or 
statements from other people describing the observed symptoms 
and dates and places these symptoms were observed.  The RO 
deferred issuing a rating decision concerning this claim and 
did not include a notice of appellate rights with the January 
29, 1981 letter.

In March 1981, the RO received a response to the January 1981 
letter from the veteran.  The veteran stated that he wanted 
to appeal the January 1981 decision and submitted copies of 
military forms and medical records.  

In response, the RO advised the veteran in a letter dated 
April 23, 1981 that the January 29, 1981 letter was not 
appealable.  The RO also reiterated the information contained 
in the January 1981 letter, and advised the veteran that his 
service medical records were of record at the time of the 
December 1977 decision and resubmission of these did not meet 
the criteria set forth for new and material evidence.  Again, 
the RO requested that the veteran submit evidence showing 
medical treatment of disorder with link to service or non-
medical evidence of friend statements describing observed 
symptoms.  The RO again deferred issuing a rating decision 
concerning this claim and did not include a notice of 
appellate rights with the April 23, 1981 letter.

In June 1982, the veteran again responded to the January 1981 
letter.  He again indicated that he wished to appeal and 
submitted copies of his service medical records already of 
record and considered in December 1977.  

The RO responded in a letter dated July 27, 1982, in which it 
advised the veteran that his service medical records had been 
considered at the time of the December 1977 final decision.  
The RO also informed him "[o]ur decision, at this time, is 
not appealable" because he did not submit medical evidence 
not previously considered that would tend to show that his 
bilateral knee disability had been aggravated in service.  
Again, the RO did not issue a rating decision concerning this 
claim and did not include a notice of appellate rights with 
the July 27, 1982 letter.

Basically, in the January 1981, April 1981, and July 1982 
letters, the RO was informing the veteran of the evidence 
necessary to reopen the claim, as well as requesting 
submission of such evidence in order to consider whether to 
reopen the veteran's claim for service connection.

According to law in effect at that time, 38 U.S.C. § 3003 
(1980), if a claimant's application for VA benefits is 
incomplete, the VA shall notify the claimant of the evidence 
necessary to complete the application.  If such evidence is 
not received within one year from the date of such 
notification, no benefits may be paid or furnished by reason 
of such application.  38 U.S.C. § 3003 (1980).  The governing 
regulations state that where evidence requested in connection 
with a claim to reopen for the purpose of determining 
continued entitlement is not furnished within 1 year of the 
date of the request, the claim will be considered abandoned.  
After the expiration of the 1-year, further action will not 
be taken unless a new claim is received.  38 C.F.R. § 3.158 
(1980).  

In the instant case, subsequent to the veteran's December 
1980 claim and his March 1981 and June 1982 statements, the 
RO notified the veteran of the evidence necessary to complete 
an application to reopen his claim for service connection for 
bilateral knee disabilities.  However, the veteran did not 
submit the requested evidence within a year of such 
notifications -- either by April 1982 or July 1983.  Under 
the law and regulations set forth above, his claim or claims 
were considered abandoned because he did not submit the 
requested evidence.  

Thereafter, the veteran filed another claim for service 
connection for knee disorders.  In support of this claim, he 
submitted medical evidence of treatment of the knee from 
April 1979 to August 1979.  In a July 1996 rating decision, 
the RO determined that the veteran had not submitted new and 
material evidence to reopen his claim for service connection 
for bilateral knee disability.  

The veteran initiated an appeal by filing a notice of 
disagreement in December 1996.  The RO issued a statement of 
the case in January 1997.  However, in a written statement 
received July 30, 1997, the veteran withdrew his appeal.  
Accordingly, the July 1996 decision became final.  Moreover, 
even if the veteran still had open previously-filed claims 
from December 1980, March 1981, and June 1982 - which the 
Board concludes that he did not -- the veteran's July 30, 
1997 withdrawal of his appeal pertaining to whether his claim 
for service connection for disabilities of both knees had 
been reopened would have also withdrawn those claims, as they 
address the same issue.  

In a separate statement also received on July 30, 1997, the 
veteran filed a claim for service connection for bilateral 
knee disorders based on aggravation in service.  Subsequent 
to receipt of private medical evidence in May 1998, the RO 
granted service connection for disorders of the right and 
left knee in a May 1998 rating decision and assigned the 
effective date of July 30, 1997, the date of the claim.

Upon review, the Board concludes that the effective date of 
the award of service connection for the right and left knee 
disorders can be no earlier than the date of the claim to 
reopen after final adjudication, i.e., July 30, 1997.  See 38 
U.S.C.A. § 5110 (West 1991 & Supp. 2002); 38 C.F.R. § 3.400 
(2001).  

II.  VCAA

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The 
regulations implementing the VCAA were published on August 
29, 2001.  They apply to most claims for benefits received by 
VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue as to providing an 
appropriate application form, or completeness of the 
application.  In the circumstances of this case, the veteran 
has been advised of the applicable laws and regulations, and 
the evidence needed to substantiate his claim by the 
statement of the case and supplemental statement of the case.  
Moreover, the VCAA and its requirements were discussed in 
length by both the veteran's attorney and the VA General 
Counsel in briefs and motions prior to CAVC's order granting 
the joint motion.  Additionally, the veteran and his attorney 
were offered the opportunity to submit additional evidence 
and arguments in a July 18, 2002 letter from the Board.  The 
veteran's attorney advised, in an August 2002 letter, that 
there was no additional evidence.  At that time, the 
veteran's attorney submitted further arguments in support of 
the claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The 
record shows that the RO has secured the veteran's service 
medical records, VA examinations, and private medical 
records.  Moreover, the veteran appeared at a hearing before 
a Member of the Board of Veterans' Appeals and presented 
testimony.  There is no indication that any pertinent 
evidence was not received.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence necessary for an 
equitable disposition of the matter on appeal have been made 
by the agency of original jurisdiction.  Every possible 
avenue of assistance has been explored, and the veteran has 
had ample notice of what might be required or helpful to his 
case.  Accordingly, the Board finds that VA has satisfied its 
duties to notify and to assist.  Under the circumstances of 
this case, a further development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the veteran under Bernard v. Brown, 4 
Vet. App. 384 (1993).   



ORDER

Entitlement to an effective date prior to July 30, 1997 for 
the award of service connection for chondromalacia patella 
with degenerative changes of the right knee and for 
chondromalacia status post patellar tendon alignment with 
degenerative changes of the left knee, is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

